Citation Nr: 1114039	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  96-44 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for atopic dermatitis.

2.  Entitlement to service connection for chronic urticaria and dyshidrotic eczema.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded by the Board in November 1998, April 2001, July 2003 and April 2009 for further development.  Although the Board sincerely regrets the additional delay, the Board finds that additional development is required to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's . . . records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As an initial matter, the Board observes that the current claims file is a rebuilt folder because the original claims file has been lost.  However, the claims file has only been partially rebuilt.

In this regard, in the April 2009 remand it was noted that previous Board remands dated November 1998, April 2001, and July 2003 referred to evidence that was not contained in the rebuilt folder.  As such, in the April 2009 remand, the Board directed the RO to attempt to locate the Veteran's original claims file and, if the file could not be obtained, attempt to reconstruct all of the missing records to the extent possible.  

Specifically, the Board related that the RO's attempt to reconstruct the missing folder should include securing previous rating decisions, statement of the cases (SOCs), supplemental statements of the cases (SSOCs), and related records; the Veteran's service treatment records; SSA records; VA outpatient treatment records; VA examination reports, including a March 1999 VA examination; and private medical treatment records from Dr. C. Elmonts (sic) of the University of Alabama and from Morton Goldfarb, M.D. 

Since the April 2009 remand, correspondence indicating that the Veteran's original claims file could not be located has been associated with the record.  It appears that an attempt to reconstruct the folder has been made.  In this regard, SSA records, VA compensation and pension examinations, and private records from Dr. Elmets are now of file; however, the Board notes that critical records still appear missing to include previous rating decisions, SOCs, SSOCs and VA outpatient treatment records.  

Furthermore, the Board notes that the April 2009 remand directed the RO to inform the Veteran if the original claims file could not be obtained.  It does not appear that such notice was given.  As such, the RO has only partially complied with the April 2009 remand directives.  

The claims file is devoid of any rating decisions, SOCs, SSOCs prior to February 2009 and/or VA outpatient treatment records.  These records should be obtained and associated with the file.  The Veteran should also be given notice that her claims file could not be located and that it is being rebuilt.  

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, stated below.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that the original claims file could not be located and that the file is being rebuilt.  

2.  Locate and associate with the claims file previous rating decisions, SOCs, SSOCs, and VA outpatient treatment records, if available.  Any negative search result should be noted in the record.  For all negative searches, the RO should make an express determination whether further attempts to obtain such information would be futile.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


